Case: 22-10364     Document: 00516543769         Page: 1     Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10364
                                Summary Calendar                            FILED
                                                                    November 14, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Santiago Valdez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:11-CR-65-2


   Before King, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Santiago Valdez, federal prisoner # 54272-080, pleaded guilty to one
   count of conspiracy to distribute a controlled substance, and he was
   sentenced as a career offender to 360 months in prison. His sentence was
   later reduced to 320 months after the district court granted his motion to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10364      Document: 00516543769           Page: 2    Date Filed: 11/14/2022




                                     No. 22-10364


   reduce his sentence under Amendment 782 to the Sentencing Guidelines.
   Valdez appeals the district court’s denial of his motion for compassionate
   release under 18 U.S.C. § 3582(c)(1)(A).
          We review a district court’s decision denying a motion for
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). A district court abuses its discretion if it
   bases its decision on an error of law or a clearly erroneous assessment of the
   evidence. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
          First, the district court did not specifically reference U.S.S.G. §
   1B1.13 in its order, and there is nothing in the record to indicate that it felt
   bound by this policy statement and its commentary.
          Second, when discussing whether Valdez showed extraordinary
   reasons for compassionate release, the district court stated that Valdez was
   not sentenced under career offender provisions. This appears to be factual
   error, overlooking the application of the career offender classification to
   Valdez’s criminal history category, which increased his criminal history
   category from III to VI.
          However, a motion for compassionate release requires a
   determination that there are extraordinary and compelling reasons for release
   and that the 18 U.S.C. § 3553(a) factors favor a reduction. See Chambliss, 948
   F.3d at 693-94. These are independent requirements, and a determination
   that an inmate has not satisfied one of them is a sufficient basis on which to
   deny the motion. See United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th
   Cir. 2022); Ward v. United States, 11 F.4th 354, 360-62 (5th Cir. 2021).
   Because the record shows that the district court’s denial of relief was also
   based on its balancing of the 18 U.S.C. § 3553(a) factors, the district court did
   not abuse its discretion by denying the motion. See United States v. Shkambi,
   993 F.3d 388, 393 (5th Cir. 2021); Chambliss, 948 F.3d at 693.




                                          2
Case: 22-10364    Document: 00516543769         Page: 3   Date Filed: 11/14/2022




                                 No. 22-10364


         Accordingly, the judgment is AFFIRMED. Valdez’s motion for
   judicial notice is DENIED as unnecessary.




                                      3